Citation Nr: 1409756	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, V. B.



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from August 1989 to September 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he has received treatment from VAMC including cortisone shots and planned sinvisc shots for his knees.

The file, however, only contains VAMC records from February 2010 to June 2010 and those records do not mention treatment of the knees with cortisone shots.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from June 2010 to the present should be requested to ensure that the Board has all relevant VAMC records.

The Veteran was provided a VA examination for both knees in January 2010.  The Veteran testified that the symptoms in his knees have worsened since the examination as the symptoms now exist on a daily basis.  As the record indicates that there may be a material change in the Veteran's bilateral knee disabilities since his last VA examination in January 2010, the Veteran shall be provided a new VA examination to determine the current level of severity of his disability.  38 C.F.R. § 3.327, Weggenmann v, Brown, 5 Vet. App. 281, 284 (1993).

Accordingly, the case is REMANDED for the following action:

1.   Obtain all VA medical records of treatment of the Veteran at the New London and Newton VAMC and associated outpatient clinics from February 2010 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file

2.  Afford the Veteran a VA examination to determine the level of impairment in each knee.  The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The VA examiner is asked to describe: 

a).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.   All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to either of the Veteran's knee disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

b).  Any ligament instability, recurrent subluxation, or lateral instability of either knee and, if so, its severity; and, 

c).  The effects the disability has on the Veteran's employment.

3.  After the development requested is completed, readjudicate the claims for an initial rating higher than 10 percent for degenerative joint disease of the right knee and an initial rating higher than 10 percent for degenerative joint disease of the left knee.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


